THORNAL, Justice
(dissenting).
Mr. Bennett wants to be admitted to the practice of law under the so-called “diploma privilege”. He claims that he was “enrolled” in a Florida Law College prior to’ July 25, 1951 when the “diploma privilege” was abolished. Chapter 26655, Section 3, Laws of Florida, 1951. It is clear that he intended to enter law school in the fall of 1951. However, it is equally clear to me that he was not “enrolled” prior to the critical date. I sympathize with the applicant. However, over ten years have elapsed since he graduated from law school. He has actually taken the Bar Examination twice. Both times he failed. So far as I know, Mr. Bennett is a fine man. I simply feel that he should be required to pass the Bar Examination before being admitted to practice law. The Board of Bar Examiners has so ruled. I would approve that decision. The majority holds to the contrary.
I therefore dissent.
O’CONNELL, J., concurs.